Citation Nr: 0804436	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  07-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision from the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
December 2007.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 


FINDINGS OF FACT

1.  The veteran has hearing loss related to his military 
service.

2.  The veteran has tinnitus related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was exposed to noise trauma in 
service which caused his current hearing loss and tinnitus

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Although the veteran's separation audiological examination in 
March 1966 was normal for VA purposes, the record contains 
multiple post-service audiological examinations demonstrating 
that the veteran has bilateral hearing loss exceeding either 
of the first two requirements for impaired hearing contained 
in 38 C.F.R. § 3.385.  In addition, a VA audiological 
examiner in June 2006 has opined that the veteran currently 
suffers from bilateral hearing loss and tinnitus due to 
unprotected military noise exposure.  Therefore, each of the 
three Hickson elements has been met, and service connection 
for hearing loss and tinnitus is warranted.  See 38 U.S.C.A. 
§§ 1154, 5107(b); 38 C.F.R. § 3.385.

Since service connection for hearing loss and tinnitus is 
being granted, this is the greatest benefit the veteran can 
receive under the circumstances.  Any failure to notify or 
assist him pursuant to VA laws and regulations is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


